DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 3 is objected to because of the following informalities:  line 9 is should be amended to -where Xa is a position error of each of the screw holes in the axial direction of the shafts-.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 2:
The claim is unclear because of the “bolt” and the “cylinder head” of the claim. These limitations are unclear because they are not positively claimed which raises a question of if these structures are required by the claim. For the sake of examination, the office has assumed that these limitations are required however the applicant should amend the claims to positively claim these structures.
Claim 3 is rejected due to its dependence on claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO patent document WO 2008/061382 to Altag (see attached English language machine translation) in view of US patent number 8,539,860 to Waseda.
Regarding claim 1:
Altag discloses:
A camshaft assembly support structure (figure 8) comprising: 
shaft 5 (identified in other figure 6) within 4’ and 4”) parallel to each other (see figure 8 where the two 5 shafts are arranged parallel to each other) and a plurality of cam pieces (3) fitted on outer surfaces of the shafts (see figure 6 where the cams 3 are assembled on the outside of shafts 5); 
support members (4’ and 4”) being independent from each other (see figure 8 where there are 5 independent 4’ and 4”) and including bearings (4’ or 4”) having bearing surfaces (surfaces within 4’ and 4” that support 2), each of the support members including two of the bearings receiving the shafts (see figure 9 which shows the bearings 4’ and 4” that receive that shafts 5), respectively, each of the bearing surfaces being seamless over an entire inner circumference of each of the bearings (see figure 9 where 4’ and 4” are one component resulting in one seamless bearing surface that support 2 and 2’).
Altag fails to disclose:
Positioning members including through holes in which the shafts are fitted and tightly holding the shafts, the positioning members being disposed on both sides of each of the support members to position the support members in an axial direction of the shafts with the shafts being received in the bearings.  

Waseda teaches:
	A camshaft assembly (figure 4 and also in other embodiments) that include a shaft (12) and support members (see figure 16, element 1050 and 1040). Further, the camshaft assembly includes two position members (figure 4, element 251 and 250; figure 16, elements 1030 and 1035) that further support the race /bearing (230/232). 
2) of Altag with the race/bearing (figure 4, element 230 including position members 250 and 251; figure 16, element 1021 including position members 1030 and 1035) as taught by Waseda. This modification is a simple substitution of one known element (race/bearing 2 of Altag) for another (race/bearing (including position members 250/251 or 1030/1035) of Waseda) to obtain predictable results (in order to support the camshaft during rotation).
Regarding claim 2:
Altag discloses:
The camshaft assembly support structure according to claim 1, wherein 
the support members (4’ and 4”) have bolt through holes (6, 6’ and 6”) through which bolts (“fastening means”, translation 4, lines 133) are inserted, and 
the bolts (“fastening means”, translation 4, lines 133) in the bolt through holes (6, 6’ and 6”) include projecting ends (inherent structure of fastening means that extend through bolt holes 6, 6’ and 6”) that project from the bolt through holes and are to be screwed into screw holes in a cylinder head (inherent function when the reference indicates that support members 4 are fastened to the cylinder head in translation, page 4, line 133) to attach the camshaft assembly support structure to the cylinder head.  

Regarding claim 3:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Altag and Waseda:
position of holes in the cylinder head that receive bolts/fastening means referenced on page 4), positions of the bolt through holes (position of holes 6, 6’ and 6”), spaces between the support members (4’ and 4”) and the positioning members (positioning members incorporated from Waseda into Altag) on the both sides of the support members (4’ and 4”) in the axial direction, and spaces between the bolts and the bolt (position of holes in the cylinder head that receive bolts/fastening means referenced on page 4) through holes (position of holes 6, 6’ and 6”) in the axial direction are defined to satisfy a relation expressed by 
Xd>Xa+Xb+Xc 
where Xa is a position error of each of screw holes in the axial direction of the shafts, Xb is a position error of each of the bolt through holes in the axial direction, Xc is each of the space between each of the support members (4’ and 4”) and each of the positioning members on either side of the each of the support members (4’ and 4”) in the axial direction, and Xd is each of the spaces between each of the bolts and corresponding one of the bolt through holes in the axial direction (this relation is assumed to be true since all of the holes, fasteners and components align in order to assemble them and if the expression was not true in the assembly then the components would not align in order to assembly them).

Regarding claim 4:
All limitations of the claim are taught by the 35 USC 103 rejection 1 by Altag and Waseda:
The camshaft assembly support structure according to claim 1, wherein each of the cam pieces (3) fitted on the outer surfaces of the shafts (2) and one of the positioning positioning members incorporated from Waseda into Altag) to the each of the cam pieces are portions of a single solid component (since the cams 3 and the position members incorporated into Waseda into Altag are pressed onto or attached to the camshaft 2 of Waseda making one solid component since the cams, position members and shafts are fixed together making one solid component).  

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: German patent document DE 102015101004 to Lindner (see the parallel camshafts 12 in seamless bearings 54), German patent document DE 102011114786 to Vogel et al. (see the support members 3), US patent application publication number 2016/0108764 to Leutert et al. (see the seamless bearings 17), WIPO patent document WO 2017/102396 to Meusel et al. (see the seamless bearings 3), German patent document DE 102008007091 to Retzlaff et al. (see the support members 5), US patent application publication number 2015/0308299 to Dautel et al. (see the support members 8), US patent application publication number 2015/0251238 to Wiesner (see the support members 3) and US patent application publication number 2015/0192040 to Schuler et al. (see the support members 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746